EFFRON, Judge
(dissenting):
The lead opinion holds that any error committed by the military judge in failing to advise appellant of his right to request substitute detailed counsel during his sentencing hearing was harmless and that the record of trial clearly shows appellant received uncon-*100flicted representation by his detailed defense counsel, even after he made an unsworn sentencing statement criticizing those counsel.
During the presentencing proceeding at trial, appellant clearly raised the issue of ineffective assistance of counsel in his un-sworn statement. He expressly articulated several areas in which he believed his counsel were deficient, including failure to present alibi evidence, medical evidence, and other witnesses. He also indicated that he was not properly advised by his counsel, who would not allow him to testify in his own behalf.
As a result of appellant’s expressed dissatisfaction with his defense counsel, they requested a hearing pursuant to Article 39(a), Uniform Code of Müitary Justice, 10 USC § 839(a). During this session, they informed the military judge that, because the unsworn testimony brought up the issue of possible ineffective assistance of counsel, they had asked appeUant if he wanted their continued service — and appeUant did not give them an answer.
Because defense counsel and appellant were unable to communicate on this matter, the military judge then stepped in to resolve this issue, which was appropriate. The critical error came when the military judge gave appellant incomplete advice by telhng him that his choices were to keep his military counsel or to proceed pro se.
The lead opinion, in reviewing appeUant’s reliance on United States v. Leaver, 36 MJ 133 (CMA1992), notes that, when questioned by the military judge, appellant clearly indicated that he did not want to sever his relationship with his detaüed defense counsel. The lead opinion, however, does not adequately address the fact that appeUant was never informed of his right to request substitute counsel. The record shows that appeUant, after much hesitation and consultation, reluctantly agreed to keep his counsel after the judge explained to him in excruciating detaü the hazards of proceeding pro se, without informing him of his right to request substitute counsel.
I disagree with the lead opinion’s conclusion that complete advice on the right to substitute detaüed müitary defense counsel would not have substantially affected appellant’s decision to retain his originally detailed counsel. The record indicates, through ap-peUant’s unsworn statement, more than a “differe[nce] on trial tactics and strategy.” 48 MJ at 98. Had appellant been given complete advice, he may very weU have requested new attorneys.
Once it became necessary for the müitary judge to take an active role in resolving the problem, he was under an obUgation to give complete and accurate advice so appellant could make an informed decision whether to continue with the counsel he had criticized. If the counsel, rather than the müitary judge, had given appeUant the simflar incomplete advice {e.g., “keep us or you’re on your own”), we would hold them accountable and find error. There is no rational basis for holding the müitary judge any less accountable.
The müitary judge should have informed appeUant of the possibility of having other military counsel assigned or of engaging ci-vihan counsel. If appeUant had requested other counsel, the military judge could then have conducted a balancing test. Even if the müitary judge ultimately denied a request from appeUant to exercise either of these rights {e.g., if the new müitary counsel appellant requested was not reasonably available or the trial was so close to conclusion that the müitary judge deemed no prejudice if the current counsel continued to represent appellant), at least a record would have been developed so this Court could evaluate the müitary judge’s reasoning.
As the record stands, appeUant raised the issue of incompetence, and the müitary judge recognized a possible conflict of interest. He forecast the probabüity that other counsel would have to be appointed to represent appellant post-trial because of appellant’s expressed lack of faith and confidence in his attorneys; and, in fact, other counsel was appointed to handle appellant’s post-trial matters. Yet, appeUant was not given complete advice as to his options at that stage of the trial.
*101Under the facts of this case, I would find an abuse of discretion in the lower court’s affirmance as to this issue, and I would remand the case for further consideration in light of the error,